DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.
 
Response to Amendment
3.        In an amendment dated, May 03, 2021, claims 1, 11, 12, 18 and 22 are amended. Currently claims 1-23 are presented for examination and pending.

Response to Arguments
4.        Applicant's arguments filed May 03, 2021, have been fully considered but they are not persuasive. 
          On page the remarks filed on May 03, 2021, applicant argues the rejection of Claim(s) 1, 5, 6, 11, 15, 16, 18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The office respectfully disagrees. Here again as discussed in the interview conducted on April 27, 2021, applicant specification does discloses 3D environment and 2D user interface wherein said 2D user interface is displayed in 3D environment. However "render(ing) a 3D user interface" is not supported in the specification. Applicant specification does not recite render(ing) a 3D user interface. What the specification discloses 3D environment where 2D user interface is rendered. Therefore the examiner still maintains the rejection of Claim(s) 1, 5, 6, 11, 15, 16, 18, and 22 
 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
        In regards to claim limitation of independent claim wherein “…render, in the 3D environment, at least part of the 2D user interface a 3D user interface using the first graphic data; and provide the rendered 3D user interface, in the 3D environment, to the physical display “and Mckenzie, Yin, nor Hoellwarth teaches or suggests "a virtual display provided in the volatile memory, wherein the virtual display is not viewable" as recited. The office respectfully disagrees. As noted in the rejection and shown within the specification of prior art of record Mckenzie electronic device is used to generate 3D VR environment (900) and 2D user interface providing an image in the virtual screen (i.e.(first) graphic data) (980) on the physical display. As shown in the figures of prior art of record and said Heads up display (HUD) is used to display 3D content to the user as well as 2D user interface wherein said contents are stored within said device’s memory and are processed using at least one processer in order to prepare said content that would be displayed on the physical display. Thus when said contents (e.g. 3D VR content) is processed before being displayed it would obviously be held within device memory (i.e. buffer/virtual display) that would not be viewable to the user before it is displayed on the physical display. Furthermore, as shown in the rejection and reiterated here prior art of record clearly discloses electronic device comprising: at least one processor positioned inside the housing and operatively connected to the physical display, a volatile memory positioned inside the housing and operatively connected to the at least one processor; and a non-volatile memory positioned inside the housing and operatively connected to the at least one processor; wherein said content’s (i.e. 2D and 3D content’s) are being processed within said device and are displayed on the physical display to the user (see Figure’s). Here reiterated again having said instruction as first and second would have been obvious to an ordinary skill person in the art at the time of the filing to yield same predictable result (i.e. generate two set of instruction in order to display 2D user interface (980) and VR environment (900)). Furthermore image data or video data that is stored in a (volatile) memory and is sent/transmitted to a display device to be displayed still read on claimed limitation. Examiner also discussed in an interview conducted on May 03, 2021 regarding virtual display provided in the volatile memory that is not viewable. Since volatile memory is a memory that is used to store data (i.e. image data) wherein said store data would obviously be not viewable, but would be display data. Therefore image data that is stored in the memory before sent/transmitted to display unit as disclosed in prior art of record would read on claim limitation. 
        In regards to claim limitation wherein 3D user interface is generated. Prior art Mckenzie et al discloses 3D environment where 3D image and 2D GUI are displayed/generated and the 3D image is rendered using part of 2D user interface/first graphic data (as previously claimed). However in regards to rendering/generating 3D user interface prior art Yin et al discloses 3D VR environment wherein a 3D user interface is generated; thus by modifying Mckenzie et al in view of Yin et al a skilled person in the art can produce a device that is capable of generating 3D user interface using part of the first graphical data in a 3D VR environment.  


Claim Rejections - 35 USC § 112
5.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.        Claim(s) 1, 5, 6, 11, 15, 16, 18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.          
 Claim(s) 1, 5, 6, 11, 15, 16, 18, and 22 recites “render a 3D user interface”, however abstract, Par 0009, 0132, 0133, 0137, 0139, 0144, 0147, 0155 and 0159 discloses render a (3D) VR environment/ image and/or 2D graphic user interface/ image; the specification fails to disclose “render(ing) a 3D user interface”. Applicant specification discloses 2D graphic user interface, that is substantially identical to the 2D graphic user interface image displayed on the mobile device, is provided in a window that is over or part of the 3D image displayed in the 3D VR environment viewed in the VR headset. As recites in (Par 0140) “The 2D graphic data in the virtual display is rendered with, for example a 3D graphic background so that the 2D graphic data becomes a window in or over the VR screen background image viewed in the VR environment such that the VR screen includes in its VR screen image a graphic image or images…”;  Furthermore  (Par 0155) recites “The VR application composites and renders the 3D graphic image 1700 to include a rendition of the 2D messaging application GUI in portrait view 1710 as a window over the VR 3D background 1715, which is a plant and water view background.…a user can now use the same 2D mobile application's GUI, previously only available as a 2D graphic image on the main physical display of the mobile device, while using the mobile device in a 3D VR environment operation….FIG. 15 B depicts a 3D graphic VR image 1700' with a 2D graphic user interface rotated in a horizontal view 1712 where a 2D picture or video is playing in a window over the 3D VR background scene 1715'.”. Therefore applicant specification discloses displaying 3D VR environment, 3D graphic background, 3D VR image or 3D window or graphic layer not 3D user interface as claimed.
Thus applicant specification fails to disclose “render(ing) a 3D user interface” as claimed.


                                Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.        Claim 1-8, 10-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckenzie et al (PG Pub NO 2017/0322623) in view of Yin et al (PG Pub NO 2018/01101239).

As in claim 1, Mckenzie et al discloses an electronic device (Fig 2, 10) comprising:
a housing (Fig 2 item 110 and Par 0018 line 3); 
a physical display exposed through a portion of the housing
at least one processor positioned inside the housing and operatively connected to the physical display (Fig 2 item 190; Fig 3 items 390/309 and Par 0018 line 16); 
a volatile memory positioned inside the housing and operatively connected to the at least one processor; and a non-volatile memory positioned inside the housing and operatively connected to the at least one processor (Par 0061-0062 & 0068 and Fig 3 &10) discloses the use of volatile memory and non- volatile memory positioned inside the housing and operatively connected to the at least one processor,
 wherein the non-volatile memory is configured to store: first instructions for generating a 2-dimensional (2D) user interface; second instructions for generating a 3-dimensional (3D) VR environment; and system instructions; (Par 0060, 0061 line 11-19, 0066, 0068 and 0078) discloses the use of volatile memory and non- volatile memory positioned inside the housing configured to store instructions for operation of said device in 2-dimensional (2D) user interface and virtual reality (VR headset/HMD device 1090)
wherein in a first operation, the system instructions, when executed, cause the at least one processor to: execute the first instructions for generating the 2D user interface to cause the at least one processor to provide first graphic data; provide the first graphic data to the physical display; and execute the second instructions for generating the 3D VR environment to cause the at least one processor to provide second graphic data to a virtual display provided in the volatile memory, wherein the virtual display is not viewable, and wherein in a second operation, the system instructions, when executed, cause the at least one processor to: execute the first instructions for generating the 2D user interface to cause the at least one processor to provide the first graphic data; reroute the first graphic data to the virtual display; and execute the second instructions for generating the 3D VR environment to cause the at least one processor to: obtain the first graphic data from the virtual display; render, in the 3D environment,  at least part of the 2D user interface as a 3D user interface  using the first graphic data; and provide the rendered 3D user interface, in the 3D environment, to the physical display.  (Fig 9A- 9H and Par 0054-0059) discloses when side electronic device is in operation the system instructions, when executed, cause the at least one processor to generate 3D VR environment (900) and 2D user interface providing an image (i.e. object) in the virtual screen (i.e.(first) graphic data) (980) on the physical display. (Fig 9) discloses said device system executes set of instruction in order to render 2D user interface (980) and 3D VR environment (900) on the display of said electronic device; wherein when said instruction (i.e. second instruction) is being executed within a given system (i.e. memory and processer) as it is being prepared to be displayed on to physical display, said contents are would obviously be heled within device memory (i.e. buffer/virtual display)  and would obviously not be viewable to the user.  But fails to explicitly disclose said instruction as being first instruction and second instruction, wherein first instructions for generating the 2D user interface and second instructions for generating the 3D VR environment and render a 3D user interface using at least 

As in claim 2, Mckenzie et al discloses the electronic device of claim 1, wherein in the first operation, the system instructions, when executed, cause the at least one processor to: create a first logical display that directs the first graphic data to the physical display; and create a second logical display that directs the second graphic data to the virtual display. (Fig 6-7) discloses system instruction executed by the processor in order to display the first graphic data (i.e. 2D user interface (980)) to the physical display while the second graphic data (i.e. VR environment (900)) is inside memory buffer (i.e. virtual display) to be displayed (see fig 9A) where second graphic As in claim 3, Mckenzie et al discloses the electronic device of claim 2, wherein in the second operation, the system instructions, when executed, cause the at least one processor to: create the first logical display such that the first logical display directs the first graphic data to the virtual display; and create the second logical display such that the second logical display directs the second graphic data to the physical display. (Fig 9A-9D) discloses system instruction executed by the processor in order to display the second graphic data (i.e. VR environment (900)) onto the physical display while the first graphic data (i.e. 2D user interface (980)) is inside memory buffer (i.e. virtual display) to be displayed (see fig 9D-9H).As in claim 4, Mckenzie et al discloses the electronic device of claim 1, wherein in the second operation, the system instructions, when executed, cause the at least one processor to: receive a selection of a mobile application; execute the first instructions to cause the at least one processor to generate two or more image layers; cause a hardware composer to combine the two or more image layers into a composite 2D image; and provide the composite 2D image to the virtual display as the first graphic data. (Fig 9E-9G and Par 0054) discloses at least one processor to generate two or more image layers (900 and 980) where it receives a mobile application (i.e. text message) and cause a hardware composer to combine the two or more image layers into a composite 2D imageAs in claim 5, Mckenzie et al discloses the electronic device of claim 4, wherein in the second operation, the system instructions, when executed, cause the at least one processor to: execute the second instructions to cause the at least one processor to render the 3D user interface using at least part of the first graphic data and a background image; and provide the rendered 3D user interface to the physical display. (Fig 9A-9C) discloses system instruction executed by the processor to execute the second instructions to render 3D VR environment (900) image as a background image for first graphic data (i.e. 2D user interface (980)) and provide the rendered 3D VR environment (900) image to the physical display; and Yin et al (Fig 2-3 and Par 0040-0046) discloses displaying 3D user interfaces in a three-dimensional (3D) environment of the Virtual Reality (VR) device.As in claim 6, Mckenzie et al discloses the electronic device of claim 5, wherein the at least one processor includes an application processor and a graphic processing unit (GPU), wherein the second instructions, when executed, cause the GPU to render the 3D user interface. (Par 0063 and Fig 10) discloses the use of GPU in an electronic device used in rendering 3D VR environment and Yin et al (Fig 2-3 and Par 0040-0046) discloses displaying 3D user interfaces in a three-dimensional (3D) environment of the Virtual Reality (VR) device. As in claim 7, Mckenzie et al discloses the electronic device of claim 6, wherein the application processor is operatively connected to or integrated with the hardware composer and cause the hardware composer to provide the composite 2D image to the virtual display. (Fig 9F & 9G) discloses side device display/ provide the composite 2D image (980) to the virtual display (900).As in claim 8, Mckenzie et al discloses the electronic device of claim 1, wherein in the second operation, the system instructions, when executed, further cause the at least one processor to provide the first graphic data to the virtual display and dynamically rotate the first graphic data in the virtual display, wherein the dynamically rotated first graphic data becomes the first graphic data. (Fig 9E-9G) discloses at least one processor to provide the first graphic data (i.e. 2D user interface (980)) to the virtual display. But fails to disclose rotating the first graphic data in the virtual display. However it is obvious and well known in the art at the time of the filing wherein an image (i.e. first graphic data) displayed on a portable device can be dynamically rotated in order to give the user optimum viewing angel of content displayed on a display device (i.e. HMD). Therefore it would have been obvious to an ordinary skill person in the art to modify Mckenzie et al wherein the first graphic data (980) can be dynamically rotate within VR environment to yield same predictable result (i.e. present said data to the user in the electronic device).As in claim 10, Mckenzie et al discloses the electronic device of claim 1, wherein the non-volatile memory is further configured to store a plurality of framework programs, wherein the framework programs comprise at least a portion of the system instructions. (Par 0061-0062 & 0068 and Fig 3 &10) discloses the use of memory operatively As in claim 11, Mckenzie et al discloses a method comprising: 
providing a physical display for viewing through a portion of a housing (Fig 2 item 140 and Par 0018 line 9-11); 
operatively connecting at least one processor to the physical display (Fig 2 item 190; Fig 3 items 390/309 and Par 0018 line 16); operatively connecting each of a volatile memory and a non-volatile memory to the at least one processor (Par 0061-0062 & 0068 and Fig 3 &10) discloses the use of volatile memory and non- volatile memory positioned inside the housing and operatively connected to the at least one processor; storing first instructions for generating a 2-dimensional (2D) user interface in the non-volatile memory; storing second instructions for generating a 3-dimensional (3D) virtual reality (VR) environment in the non-volatile memory; and storing system instructions in the non-volatile memory (Par 0060, 0061 line 11-19, 0066, 0068 and 0078) discloses the use of volatile memory and non- volatile memory positioned inside the housing configured to store instructions for operation of said device in 2-dimensional (2D) user interface and virtual reality (VR headset/HMD device 1090); 
wherein in a first operation, the method further comprises: providing, by the at least one processor (390/309; 1002) when executing at least some of the first instructions for generating the 2D user interface (980), first graphic data; displaying the first graphic data in the physical display; and providing, by the at least one processor when executing at least some of the second instructions for providing the 3D VR environment (900), second graphic data to a virtual display provided in the volatile memory, wherein the virtual display is not viewable, and wherein in a second operation, the method further comprises: rerouting, by the at least one processor when executing at least some of the first instructions for generating the 2D user interface(980), the first graphic data to the virtual display; obtaining, by the at least one processor when executing at least some of the second instructions for generating the 3D VR environment, the first graphic data from the virtual display; rendering, by the at least one processor when executing at least some of the second instructions for generating the 3D VR environment (900), in the 3D environment, at least part of the 2D user interface as a 3D user interface using the first graphic data; and providing the rendered 3D user interface, in the 3D environment to the physical display. (Fig 9A- 9H and Par 0054-0059) discloses when side electronic device is in operation the system instructions, when executed, cause the at least one processor to generate 3D VR environment (900) and 2D user interface providing an image in the virtual screen (i.e.(first) graphic data) (980) on the physical display. (Fig 9) discloses said device system executes set of instruction in order to render 2D user interface (980) and 3D VR environment (900) on the display of said electronic device; wherein when said instruction (i.e. second instruction) is being executed within a given system (i.e. memory and processer) as it is being prepared to be displayed on to physical display said contents are would obviously be heled within device memory (i.e. buffer/virtual display)  and would obviously not be  Furthermore, Prior art Yin et al (Fig 2-3 and Par 0040-0046) discloses displaying 3D user interfaces (i.e. image/object) in a three-dimensional (3D) environment of the Virtual Reality (VR) device. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Mckenzie et al device with the teaching of Yin et al such that said device would be able to render a 3D user interfaces (i.e. image/object) using at least part of the 2D user interface to yield same predictable result (i.e. display user interface within three-dimensional (3D) environment of the Virtual Reality (VR) device).

As in claim 12, Mckenzie et al discloses the method of claim 11, wherein the method further comprises: generating, by the at least one processor when executing at least a portion of the system instructions, a first logical display and a second logical display, wherein in the first operation, the method further comprises: directing the first graphic data from the first logical display to the physical display; and directing the second graphic data from the second logical display to the virtual display. (Fig 6-7) discloses system instruction executed by the processor in order to display the first graphic data (i.e. 2D user interface (980)) to the physical display while the second graphic data (i.e. VR environment (900)) is inside memory buffer (i.e. virtual display) to be displayed (see fig 9A) where second graphic data is now being displayed onto physical display after being held in memory buffer (i.e. virtual display).As in claim 13, Mckenzie et al discloses the method of claim 12, wherein in the second operation the method further comprises: directing the first graphic data from the first logical display to the virtual display; and directing the second graphic data from the second logical display to the physical display. (Fig 9A-9D) discloses system instruction executed by the processor in order to display the second graphic data (i.e. VR environment (900)) onto the physical display while the first graphic data (i.e. 2D user interface (980)) is inside memory buffer (i.e. virtual display) to be displayed (see fig 9D-9H).

As in claim 14, Mckenzie et al discloses the method of claim 11, wherein in the second operation the method further comprises: receiving, by the at least one processor, a selection of a mobile application program; generating, by the at least one processor when executing at least a portion of the first instructions for generating the 2D user interface, two or more image layers; combining, by the at least one processor when utilizing a hardware composer, the two or more image layers into a 2D image; and providing the 2D image as the first graphic data to the virtual display. (Fig 9E-9G and Par 0054) discloses at least one processor to generate two or more image layers (900 and 980) where it receives a mobile application (i.e. text message) and causes a hardware composer to combine the two or more image layers into a composite 2D image

As in claim 15, Mckenzie et al discloses the method of claim 14, wherein in the second operation the method further comprises: rendering, by the at least one processor when utilizing the second instructions for generating the 3D VR environment, a 3D user interface using at least part of the first graphic data from the virtual display and a 3D background image; and providing the 3D user interface to the physical display. (Fig 9A-9C) discloses system instruction executed by the processor to execute the second instructions to render 3D VR environment (900) image as a background image for first graphic data (i.e. 2D user interface (980)) and provide the rendered 3D VR environment (900) image to the physical display and Yin et al (Fig 2-3 and Par 0040-0046) discloses displaying 3D user interfaces in a three-dimensional (3D) environment of the Virtual Reality (VR) device.

As in claim 16, Mckenzie et al discloses the method of claim 11, wherein in the second operation the method further comprises: dynamically rotating, by the at least one processor when executing at least a portion of the system instructions, the first graphic data in the virtual display prior to rendering the 3D user interface using at least part of the first graphic data. (Fig 9E-9G) discloses at least one processor to provide the first 
As in claim 18, Mckenzie et al discloses an non-transitory computer readable medium comprising a plurality of system instructions, that when executed, the plurality of system instructions are configured to cause at least one processor of an electronic device to: (Par 0061-0062 & 0068 and Fig 3 &10) discloses the use of memory operatively connected to the at least one processor wherein an instruction (i.e. program) stored is user to operate said electronic device via processer, 
store, in a non-volatile memory, first instructions for generating a 2-dimensional (2D) user interface; store, in the non-volatile memory, second instructions for generating a 3-dimensional (3D) VR environment; 
wherein in a first operation, the plurality of system instructions are configured to cause the at least one processor (390/309; 1002) of an electronic device to: execute the first instructions for generating the 2D user interface (980) to cause the at least one processor to provide first graphic data; provide the first graphic data to a physical display; execute the second instructions for generating the 3D VR environment (900) to cause the at least one processor to provide second graphic data to a virtual display provided in a volatile memory, wherein the virtual display is not viewable, and wherein in a second operation, the system instructions, when executed, cause the at least one processor to: execute the first instructions for generating the 2D user interface to cause the at least one processor to provide the first graphic data; reroute the first graphic data to the virtual display; and execute the second instructions for generating the 3D VR instructions environment to cause the at least one processor to: obtain the first graphic data from the virtual display; render, in the 3D environment, at least part of the 2D user interface as a 3D user interface using the first graphic data; and provide the rendered 3D user interface, in the 3D environment  to the physical display. (Fig 9A- 9H and Par 0054-0059) discloses when side electronic device is in operation the system instructions, when executed, cause the at least one processor to generate 3D VR environment (900) and 2D user interface providing an image in the virtual screen (i.e.(first) graphic data) (980) on the physical display; wherein when said instruction (i.e. second instruction) is being executed within a given system (i.e. memory and processer) as it is being prepared to be displayed on to physical display said contents are would obviously be heled 

As in claim 19, Mckenzie et al discloses the non-transitory computer readable medium as set forth in claim 18, wherein in the first operation, the plurality of system instructions is configured to cause the at least one processor to: create a first logical display that directs the first graphic data to the physical display; and create a second logical display that directs the second graphic data to the virtual display. (Fig 6-7) discloses system instruction executed by the processor in order to display the first graphic data (i.e. 2D user interface (980)) to the physical display while the second graphic data (i.e. VR environment (900)) is inside memory buffer (i.e. virtual display) to be displayed (see fig 9A) where second graphic data is now being displayed onto physical display after being held in memory buffer (i.e. virtual display).As in claim 20, Mckenzie et al discloses the non-transitory computer readable medium as set forth in claim 19, wherein in the second operation the plurality of system instructions is further configured to cause the at least one processor to: create the first logical display such that the first logical display directs the first graphic data to the virtual display; and create the second logical display such that the second logical display directs the second graphic data to the physical display. (Fig 9A-9D) discloses system instruction executed by the processor in order to display the second graphic data (i.e. VR environment (900)) onto the physical display while the first graphic data (i.e. 2D user interface (980)) is inside memory buffer (i.e. virtual display) to be displayed (see fig 9D-9H).As in claim 21, Mckenzie et al discloses the non-transitory computer readable medium as set forth in claim 18, wherein in the second operation the plurality of system instructions is further configured to cause the at least one processor to: receive a selection of a mobile application; execute the first instructions to cause the at least one processor to generate two or more image layers; cause a hardware composer to combine the two or more image layers into a composite 2D image; and provide the composite 2D image to the virtual display as the first graphic data. (Fig 9E-9G and Par 0054) discloses at least one processor to generate two or more image layers (900 and 980) where it receives a mobile application (i.e. text message) and cause a hardware composer to combine the two or more image layers into a composite 2D imageAs in claim 22, Mckenzie et al discloses the non-transitory computer readable medium as set forth in claim 21, wherein in the second operation the plurality of system instructions is further configured to cause the at least one processor to: execute the second instructions to cause the at least one processor to render the 3D user interface using at least part of the first graphic data and a background image; and provide the rendered 3D user interface to the physical display. (Fig 9A-9C) discloses system instruction executed by the processor to execute the second instructions to render 3D VR environment (900) image (i.e. object) as a background image for first graphic data (i.e. 2D user interface (980)) and provide the rendered 3D VR environment (900) image (i.e. object) to the physical display and Yin et al 

As in claim 23, Mckenzie et al discloses the non-transitory computer readable medium as set forth in claim 18, wherein in the second operation the plurality of system instructions is further configured to cause the at least one processor to provide the first graphic data to the virtual display and to dynamically rotate the first graphic data in the virtual display, wherein the dynamically rotated first graphic data becomes the first graphic data that the second instructions cause the at least one processor to obtain. (Fig 9E-9G) discloses at least one processor to provide the first graphic data (i.e. 2D user interface (980)) to the virtual display. But fails to disclose rotating the first graphic data in the virtual display. However it is obvious and well known in the art at the time of the filing wherein an image (i.e. first graphic data) displayed on a portable device can be dynamically rotated in order to give the user optimum viewing angel of content displayed on a display device (i.e. HMD). Therefore it would have been obvious to an ordinary skill person in the art to modify Mckenzie et al wherein the first graphic data (980) can be dynamically rotate within VR environment to yield same predictable result (i.e. present said data to the user in the electronic device). 

10.        Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckenzie et al (PG Pub NO 2017/0322623) in view of Yin et al (PG Pub NO 2018/01101239) and in further view of Hoellwarth (PG Pub NO 2010/0079356)

As in claim 9, Mckenzie et al discloses the electronic device of claim 1, further comprising a head mountable portion that includes a body and a cover; and wherein insertion of the housing into the body causes the at least one processor to launch the second operation. (Fig 2 and Par 0018) discloses a head mountable portion that includes a body (110) and a cover (110a) wherein a display 140 is mounted on an interior facing side of the front portion (i.e. cover) 110a of the housing 110; wherein second operation (i.e. 3D VR environment (900) is runed. But Mckenzie et al in view of Yin et al fails to disclose the launching of second operation when said display is inserted. However Hoellwarth (Fig 1-2, 14 and par 0127) discloses when a display device is inserted into body of HMD the devices may switch immediately into a head-mounted mode once connected (i.e. processor to launch into VR mode). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Mckenzie et al in view of Yin et al electronic device where display unit is inserted into head mountable portion with the teaching of Hoellwarth wherein when the display unit is inserted into head mountable portion a second operation (i.e. head-mounted mode or VR mode) is launched in order to make the use of said device simplified to the user wherein it would be plug and play to use side device in head-mount mode.

As in claim 17, Mckenzie et al discloses the method of claim 11, further comprising inserting the housing in a body of a head mountable portion and causing the at least one processor to launch the second operation. (Fig 2 and Par 0018) discloses a head mountable portion that includes a body (110) and a cover (110a) wherein a display 140 .

Conclusion
11.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Kim et al (2016/0255748) discloses an electronic device using GPU when processing 3D content. Prior art Shen (9823477), Im et al (9851091) and Zalewski (2016/0209658) discloses an electronic device (HMD) wherein display portion is inserted into the housing of said device.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GHEBRETINSAE TEMESGHEN can be reached on 571-272-30173017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/
 Primary Examiner, Art Unit 2626     
          05/07/2021